Citation Nr: 0624487	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus of 
each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim for separate 10 
percent ratings for tinnitus of each ear.  

As will be discussed in greater detail below, given that 
service connection is not in effect for tinnitus, this matter 
must be dismissed because the Board is without jurisdiction 
to decide the issue of entitlement to an increased disability 
rating for tinnitus.  It is noted, however, that the 
statement offered by the veteran in his June 2004 VA Form-9, 
could be construed as a new claim of entitlement to service 
connection for tinnitus.  Given that service connection for 
tinnitus has been previously denied in an unappealed November 
1995 rating decision, however, the pertinent issue for 
consideration would be whether the requisite new and material 
evidence has been received to reopen the claim of entitlement 
to service connection.  This information is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

Service connection is not in effect for tinnitus.  


CONCLUSION OF LAW

The criteria for perfection of an appeal of the denial of a 
claim of entitlement to separate 10 percent ratings for 
tinnitus of each ear have not been met.  38 U.S.C.A. §§ 5101, 
7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.160(f), 20.200, 
20.201, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be dismissed as a matter of law.  Thus, the Board finds that 
any deficiency in VA's VCAA notice or development action is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).  

Analysis

A review of the record indicates that in a November 1995 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
did not file a notice of disagreement with that decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  The veteran did not thereafter file to 
reopen a claim of entitlement to service connection for 
tinnitus.  

In January 2003, the veteran's representative, on behalf of 
the veteran, purportedly submitted a claim for separate 10 
percent ratings for tinnitus of each ear.  In a January 2003 
rating decision, the RO denied the purported claim.  In 
December 2003, the veteran's representative filed what was 
construed by the RO as a notice of disagreement with that 
decision.  In response to the RO's May 2004 statement of the 
case, the veteran filed a VA Form-9 substantive appeal in 
June 2004.  



Pertinent laws and regulations provide that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation. The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).

In terms of the definitional status of a claim for an 
increased rating, 38 C.F.R. § 3.160(f) provides that "[a]ny 
application for an increase in the rate of the benefit being 
paid under a current award . . . " is a claim for increase.  
38 C.F.R. § 3.160(f) (2005).  

Appellate review of a decision issued by the agency of 
original jurisdiction (the RO herein) is initiated by a 
timely filed notice of disagreement and completed by a timely 
filed substantive appeal after an statement of the case is 
furnished.  See 38 U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. 
§ 20.200 (2005).

In the instant case, now and at the time that the veteran's 
representative filed a claim for separate 10 percent ratings 
for tinnitus of each ear, service connection was not in 
effect for tinnitus.  Given that there was no "benefit being 
paid under a current award" for tinnitus, by definition, the 
veteran's representative could not have lawfully applied for 
"an increase in the rate of the benefit being paid."  By 
the same token, the RO could not have legitimately issued a 
rating decision or statement of the case as to the claim for 
an increase for tinnitus, nor would the notice of 
disagreement or substantive appeal of those decisions have 
any legal effect.  38 U.S.C.A. §§ 5101, 7105; 38 C.F.R. 
§§ 3.151(a), 3.160(f), 20.200, 20.201, 20.202, 20.302.  As 
service connection is not in effect for tinnitus, the Board 
lacks jurisdiction regarding the issue of entitlement to 
separate 10 percent ratings for tinnitus of each ear.  The 
appeal as to this issue is dismissed.




ORDER

The claim of entitlement to separate 10 percent ratings for 
tinnitus of each ear is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


